COLLIER, C. J.
The facts disclosed in the bill of exceptions, would warrant the inference, that the object of Carter was to place his property beyond the reach of the plaintiff’s execution, by removing it to another county; but there is no proof recited in the record, which implicates the claimants, or either of them, in the consummation of such a purpose. It does not appear that the plaintiff had caused an execution to be issued upon his judgment previous to the removal of the negroes from Talla-dega to Blount. In fact, the inference is clear, that none had issued. This being the case, the plaintiff acquired no lien upon the slaves, and it was competent, so far as his interests were concerned, for Carter to have sold them to Barclay, or any one else, who, in good faith and for a valuable consideration, might desire to purchase them. The fairness of Barclay’s purchase, and the adequacy of the consideration paid by him, seem not to have been controverted in the circuit court, so far as we can judge from the facts recited in the bill of exceptions. What object the plaintiff had in view, in inquiring what disposition had been made of the two negroes that were not sold by Carter either to Barclay or Huey, it is difficult to conjecture. It is quite immaterial, so far as the claimants’ right to the negroes, now in controversy, is concerned, what has been done with them, unless the claimants had some agency in placing them beyond the reach of the plaintiff’s execution;; and even then, we cannot very well conceive how their title to Phebe, if valid, would be defeated.
The question, then, was prima facie irrelevant, and, consequently, inadmissible. To have made a direct response to it, •evidence, the plaintiff should have stated the object of the inquiry, ■and how he intended to affect thereby, the claimants’ title to the •slave in question. What was said afterwards by the plaintiffs’ counsel, was not intended to show the pertinency of the rejected evidence, but it was a mere declaration, that if he had been allowed to pursue his own course of examination, he would have ¡shown a state of facts from which it was inferable, that the witness Imew where the two negroes were, about which he inquired. Concede that this had been shown by a direct answer, and still, in the posture in which the case is presented, the evidence was *411inadmissible, for the reason already stated, that it was entirely without the issue submitted to the jury. If the plaintiff proposed to prove that the claimants, not only had possession óf Phebe, but the other two negroes, also, and from the inadequacy of consideration, or other cause, the transaction by which he acquired the former, was fraudulent, he shonld have so stated it to the court In the absence of such a statement, or some other basis on which to rest the question, its rejection was entirely proper.
We need not consider whether the voluntary answer, made by the witness, would have cured the error, if any; since, as we have seen, the court decided the law correctly. The judgment is, consequently, affirmed.